Broyles, C. J.
The defendant and Tom Towler were jointly indicted for making wbisky. The defendant was put on trial and convicted of an attempt to make whisky. The evidence tending to connect him with the offense charged, or with the attempt to manufacture whisky, was wholly circumstantial, and was insufficient to exclude every reasonable hypothesis save that of his guilt. It follows that the verdict was unauthorized and that the refusal to grant a new trial was error.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.

W. L. Nix, for plaintiff in error.
Clifford Frail, solicitor-general, contra.